    Case 1:19-cv-00660-MKB-PK Document 223 Filed 09/09/21 Page 1 of 4 PageID #: 1547




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




           September 9, 2021




           VIA ECF
           Honorable Margo K. Brodie
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

           Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
           00660 (E.D.N.Y.)

           Dear Judge Brodie:

                           I write to update the Court on the parties’ ongoing efforts to address
           several of the important issues raised in this litigation through mediation.

           I.     Background

                          I have continued to receive call and videoconference data from the parties.
           I continue to be in communication with the Federal Defenders, Inc. (“Plaintiff”) and their
Case 1:19-cv-00660-MKB-PK Document 223 Filed 09/09/21 Page 2 of 4 PageID #: 1548

                                                                                                              2

     counsel, and the government and representatives of the Metropolitan Detention Center
     (“MDC”) and Metropolitan Correctional Center (“MCC”). 1

                    My communications with the Federal Defenders and the government
     focused on the following topics:

                        1.      The current status of in-person legal visitation at both institutions.

                     2.    The execution of the current protocol for scheduling and placing
     attorney-client phone calls at the MDC and the MCC.

     II.       Telephonic Contact

                     The parties continue to schedule and facilitate legal phone calls under the
     Court Protocol for Attorney Calls and Teleconference Hearings. Pursuant to the
     Protocol, attorney-client calls were scheduled by Federal Defenders for afternoon slots of
     one-half hour each from 12pm to 3pm at the MDC and 1 to 3:30 pm at the MCC. As
     Your Honor is aware, the parties have also made efforts to expand legal call hours
     beyond the times provided in the Protocol. See ECF Nos. 70 & 76.

               A.       MCC

                    According to the information received from the parties, MCC scheduled
     12 calls between September 2 and September 8. 2 7 calls were completed, one call was
     not completed as the inmate was in a different unit, and four calls were not completed for
     unknown reasons. We are working with the parties to gather more information about this
     call. Additionally, Federal Defenders report some scheduling issues this week.

               B.       MDC

                      According to the information received from the parties, MDC scheduled
     136 calls between September 2 and September 8. 3 117 calls were completed, one call
     was cancelled by the attorney, one call was not completed as the inmate was unable to
     take the call,4 10 calls we are unaware of their outcome,5 and seven calls were not
     completed for unknown reasons. We are working with the parties to gather more
     information about these calls. Federal Defenders report 10 call requests pending for more



     1
           I held a joint mediation call with the parties on September 7, 2021 and a call with the Defendants on
           September 9, 2021.
     2
           We did not receive data from the MCC for Friday, September 3, 2021 and Wednesday, September 8,
           2021. We also did not receive data from the Federal Defenders for Thursday, September 2, 2021.
     3
           We did not receive data from the MDC for Tuesday, September 7, 2021 and Wednesday, September 8,
           2021. We also did not receive data from the Federal Defenders for Thursday, September 2, 2021.
     4
           Federal Defenders report that the MDC informed them that the inmate was not able to take the call due
           to a disciplinary reason.
     5
           We did not receive data from the MDC for Tuesday, September 7, 2021 and Wednesday, September 8,
           2021. These calls were reported by the Federal Defenders but their resolution is undetermined.
Case 1:19-cv-00660-MKB-PK Document 223 Filed 09/09/21 Page 3 of 4 PageID #: 1549

                                                                                                         3

     than 48 hours. Additionally, Federal Defenders report some technical and scheduling
     issues this week.

     III.       Videoconferencing

                A.      MCC

                     According to the information received from the parties, MCC scheduled 5
     videoconferences between September 2 and September 8. 6 3 VTCs were completed and
     two VTCs were not completed for unknown reasons. We are working with the parties to
     gather more information about these VTCs. Additionally, Federal Defenders report some
     technical issues this week.

                B.      MDC

                    According to the information received from the parties, MDC scheduled
     37 videoconferences between September 2 and September 8. 7 26 VTCs were completed,
     nine VTCs we are unaware of their outcome,8 and two VTCs were not completed due to
     unknown reasons. We are working with the parties to gather more information about
     these VTCs. Federal Defenders report 20 VTC requests pending for more than 48 hours.
     Additionally, Federal Defenders report some technical, scheduling, and privacy issues
     this week.

     IV.        Remote Access

                     The parties continue to work together through mediation, as well as on
     their own, to discuss issues of overflow calls and VTCs, as well as technical issues
     around the web based platforms for court and counsel VTC access.

     V.         MCC Closure

                     As noted last week, the Department of Justice recently announced the
     impending closure of the MCC to facilitate extensive repair work. While no schedule for
     closure or transfer of inmates to the MDC has been provided the parties have begun to
     discuss the potential impact on legal access raised by the impending changes. We have
     also discussed the progress made on several of the issues, including equipment issues,
     that have been under discussion. I will continue to monitor and discuss these issues with
     the parties and the Warden.

                   The plaintiffs have also raised concerns about the adequacy of current
     MDC staffing to manage access upon the transfer of additional inmates to the

     6
            We did not receive data from the MCC for Friday, September 3, 2021 and Wednesday, September 8,
            2021. We also did not receive data from the Federal Defenders for Thursday, September 2, 2021.
     7
            We did not receive data from the MDC for Tuesday, September 7, 2021 and Wednesday, September 8,
            2021. We also did not receive data from the Federal Defenders for Thursday, September 2, 2021.
     8
            We did not receive data from the MDC for Tuesday, September 7, 2021 and Wednesday, September 8,
            2021. These VTCs were reported by the Federal Defenders but their resolution is undetermined.
Case 1:19-cv-00660-MKB-PK Document 223 Filed 09/09/21 Page 4 of 4 PageID #: 1550

                                                                                               4

     MDC. Staffing changes have not been announced at this point in time, and I am advised
     by the Warden that the issue is under discussion within the institution as well. I will
     continue to discuss this issue with the parties as well as the Warden.



                                           Respectfully,


                                                /s/ Loretta E. Lynch
                                           Loretta E. Lynch


     cc:    Sean Hecker, Kaplan, Hecker & Fink
            Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
            Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
            Matthew J. Modafferi, U.S. Attorney’s Office (E.D.N.Y.)
            Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
